Case 2:20-cv-02291-DOC-KES Document 305 Filed 05/21/21 Page 1 of 5 Page ID #:8040




                    May 20, 2021

                    The Honorable David O. Carter
                    United States District Court – Central District of California
                    Ronald Reagan Federal Building and United States Courthouse
                    411 West Fourth Street, Courtroom 9 D
                    Santa Ana, CA, 92701-4516

                    RE: LA Alliance for Human Rights vs. County of Los Angeles and City of Los
                    Angeles

                    Honorable Judge Carter:

                    Skid Row Housing Trust (“The Trust”) respectfully submits this letter to provide
                    perspective, support and commitment to the court’s efforts to resolve the enduring
                    crisis of homelessness in Los Angeles vis a vis LA Alliance for Human Rights v. County
                    of Los Angeles and City of Los Angeles. It is the organization’s hope that this
                    communication, combined with our track record of housing solutions, facilitates a
                    partnership to continue solving the crisis.

                    In response to your injunction and clarifying orders, the Trust signed letters of support
                    with other organizational leaders dedicated to addressing the criticality in Skid Row. In
                    addition to that collective support, the Trust welcomes the opportunity to specifically
                    share the direct perspective of an organization that has implemented solutions for over
                    30 years. We are currently responsible for 36% of residential units that include services
                    in Skid Row and have permanently ended homelessness for 10,037 people. As a
                    community operator, the Trust operates 26 buildings and over 2,000 units of permanent
                    supportive housing (“PSH”), offering supportive services, property management and
                    asset management. Skid Row Housing Trust is a real estate developer, health and
                    social service provider and a Skid Row based employer & workforce developer.

                    Your adjudication of the LA Alliance for Human Rights case created urgency and
                    acceleration in a community that was in a decades long crisis prior to the pandemic.
                    For that, the Trust extends its deepest gratitude.

                    We appreciate the urgency of the court’s focus on our 4,600 unhoused neighbors in
                    Skid Row, 2,100 of whom are unsheltered. The Trust supports more shelter and
                    housing of all types to be implemented immediately and further proposes additional
                    resources be deployed in resolving the homelessness crisis without jeopardizing
                    existing affordable and permanent supportive housing (“PSH”) development pipeline
                    or its funding. There should be an equal amount of attention placed on streamlining
                    timelines and financial management as well.

                    Support Position & Recommendation One (1) – House / Shelter Those Suffering
                    and Dying on the Streets

                    Skid Row Housing Trust supports the priority to immediately address those suffering
                    and dying on the streets. There was a sharp increase in homelessness prior to the
                    COVID 19 pandemic. Unfortunately, there was no count in January 2021, meaning
                    the industry will be working with January, 2020 numbers through May, 2022. That
Case 2:20-cv-02291-DOC-KES Document 305 Filed 05/21/21 Page 2 of 5 Page ID #:8041

                                                                                                             Page 2 of 5


                       count delay will unfortunately skew the already poor numbers and trend to a false
                       baseline, as the actuals are known to be worse.

                       The Trust is concerned about the growth in chronic homelessness, 58% year over year
                       in the Continuum of Care and 35% in Skid Row. Unfortunately, underinvestment in
                       safe camping, shelter and transitional housing is creating an increasing number of
                       individuals and families exposed to prolonged trauma on our streets. We know
                       firsthand that chronic homelessness requires the most costly and complicated
                       solutions in the housing ecosystem and want to make sure every effort is taken to
                       embrace lower cost interventions to keep people housed and provide relief from
                       suffering long before there is a need to address chronic levels requiring PSH solutions.
                       PSH requires complex financing, re-syndication every 15 years and active asset
                       management for 55 years with limited provision for inflation and rising operating costs.

                       Skid Row Housing Trust, along with its community alliances have raised urgent and
                       consistent concerns around the following:

                            •    Ensuring street safety for existing residents that consider Skid Row their
                                 permanent home and living community
                            •    Ensuring health & safety for encampment population; sidewalks and streets
                                 were not designed for habitability and rising climate concerns regarding heat
                                 from concrete and tar negatively affect those living directly on that heat.
                                 Emissions due to construction impact those living on the streets as well.
                                 Outbreaks of infectious disease; Tuberculosis, Hepatitis A, and Flea Borne
                                 Typhus were prevalent in our Skid Row community long before COVID
                            •    Ensuring sidewalk accessibility for disabled Residents living in Skid Row. It
                                 has become impossible for Residents / Clients living in Skid Row to utilize
                                 sidewalks forcing those with disabilities to walk in the streets causing unsafe
                                 circumstances.
                            •    Ensuring Employee safety to and from work. Employees experience onsite
                                 and near-site assaults as well as workplace accidents resulting in significant
                                 Employer and City risk

                       Recommendation = Provide sites and funding for outreach and engagement, safe
                       camping, shelters and transitional housing to create a conduit so those living in safe
                       campsites and shelters have prioritized access to transitional and permanent
                       supportive units available through vacancies and/or development in Skid Row.

                       Support Position & Recommendation Two (2) – Increase Subsidies, Safety and
                       Security

                       Skid Row Housing Trust supports the financial audit, funding review and potential
                       reallocation of resources to effectively fund a full ecosystem of solutions. The most
                       immediate needs are safe camping, shelters, and transitional housing. The affordable
                       and permanent supportive housing pipelines must be accelerated, not decelerated. In
                       the PSH space, the most urgent need is unit based vouchers for operating subsidies
                       to complete the Proposition HHH pipeline. Historically, Skid Row Service Providers
                       had differing philosophies of how to address this crisis. While those Organizations have
                       co-existed, served and provided solutions, efforts have fallen short to effectively
                       collaborate serving the overall community. Failure has occurred in; 1.) lack of
                       resources to support upticks in crime and pandemic costs, leaving providers across
                       the spectrum to absorb the responsibility of the growing risk they are neither funded
                       nor trained to manage, 2.) lack of subsidies for current Los Angeles development
                       pipeline in process and, 3.) lack of project based voucher subsidies for units for




              1317 E 7th Street, Los Angeles, CA 90021 | 213.683.0522 Tel | 213.683.0781 Fax | skidrow.org
Case 2:20-cv-02291-DOC-KES Document 305 Filed 05/21/21 Page 3 of 5 Page ID #:8042

                                                                                                             Page 3 of 5


                       forecasted housing needs overall. Residents and Clients have been forced to resort
                       to leaning on CBO’s and NGO’s for needs such as policing, security, public safety,
                       sanitation, enforcement but with no funding and resources to do so. That expertise
                       and responsibility lies with the City and County. Significant increase in property
                       damage and loss have forced providers to identify philanthropic funding sources while
                       simultaneously managing increasing unfunded COVID costs. Specific impacts and
                       requests to solve are listed below:

                            •    The Organization fully supports all calls and initiatives to continue to
                                 decriminalize poverty and homelessness
                            •    Ensuring safety for Veterans experiencing homelessness concerned about
                                 Skid Row resulting in lack of interest in moving into housing
                            •    Providing enhanced funding to housing, program and service providers
                            •    Increasing police presence for predation and organized crime in Skid Row
                            •    Transition “policing” from housing and service providers to law enforcement
                                 and other government specialists to provide mental health intervention and de-
                                 escalation. Developers and service providers should not be in position to
                                 manage crime in or out of buildings / communities
                            •    Provide a one time “Relief Package” to provide “recovery” funds for damages
                                 sustained during 2020 due to lack of City, County support for COVID impact
                                 unaddressed by the CARES Act as well as the Continuum of Care Emergency
                                 Manager for FEMA funding, LAHSA, and county crisis management agencies
                                 Department of Public Health and Department of Health Services
                            •    Provide ongoing financial support for services and property management in
                                 Skid Row by increasing property management fees to “reasonable” premiums
                                 for high crime and communities impacted by encampments and crime

                       Recommendation = Provide more funding, resources and subsidies for safe camping,
                       shelter, interim/transitional housing and permanent supportive housing to immediately
                       and significantly decrease the risks and damage the community.

                       Support Position & Recommendation Three (3) – Identify, Collaborate and
                       Innovate Solutions; Rapidly Match Existing Supply to Demand

                       Skid Row Housing Trust supports the improved collaboration of all parties at the City
                       and County level with those in the field providing the solutions. That improvement
                       includes a rapid reduction in time to provide and approve a recommended Resident /
                       Client to service providers for available units. There is existing “housing stock” in Skid
                       Row that has become unattractive to new and potential Residents / Clients due to the
                       increased encampment and crime in the community. There are multiple phases of
                       homelessness and therefore multiple solution typologies. A root cause analysis is
                       required to appropriately match needs. Supply and Demand typology examples are:

                            •    Chronic = typically requires Shelters and Permanent Supporting Housing
                            •    Episodic = typically requires Rapid Re Housing and/or Interim Housing
                            •    Transitional = typically requires Internal and/or Transitional Housing
                            •    Hidden = could be a combination of the above

                       Recommendations and Solutions:

                            •    Identify and fund outreach, engagement, land and supportive services for
                                 those who refuse housing due to concerns of privacy or losing possession of
                                 belongings




              1317 E 7th Street, Los Angeles, CA 90021 | 213.683.0522 Tel | 213.683.0781 Fax | skidrow.org
Case 2:20-cv-02291-DOC-KES Document 305 Filed 05/21/21 Page 4 of 5 Page ID #:8043

                                                                                                             Page 4 of 5


                            •    Fund safe camping and shelter expansion
                            •    Re-engage and support interim and transitional housing or equivalent

                       Support Position & Recommendation Four (4) – Seek to Understand Those with
                       Experience & Operations in Skid Row

                       The make-up of Skid Row geographically is a semi-complicated definition and
                       delineation of boundaries and descriptions. That complexity results in either a.) “multi”
                       accountability or b.) “absent” accountability therefore leaving many businesses and
                       providers in the community to manage and regulate independently which are neither
                       designed, nor funded to do. While that experience has reaped objective and subjective
                       expertise, it is time for additional resources to support those in Skid Row by definition
                       of their responsibilities. Intersecting authorities in Skid Row are further complicating.
                       The Industrial District BID is bordered by Third, 8th, Alameda and San Pedro,
                       extending a block beyond Skid Row to 8th Street. There is no BID from San Pedro to
                       Los Angeles in Skid Row. The Historic Core BID picks up at Los Angeles and covers
                       the buildings on Main between 3rd and 7th. Skid Row comprises three (3) separate
                       census tracts, 2073, 2062, and 2063.

                       There are approximately 5,400 affordable, residential units in the traditional fifty block
                       Skid Row boundary with over two thirds (71%) or 4,000 of these being operated by
                       Skid Row Housing Trust and SRO Housing. Skid Row is considered one of the highest
                       communities in the nation. There’s a perception that housing providers and shelters do
                       not have common ground, however all Organizations are committed to decreasing the
                       highest number of people at risk slipping into chronic homelessness (as outlined
                       above) which is the most difficult, expensive and complex population to house and
                       serve. Prioritizing and solving for that forecasted risk is an aligned goal for Skid Row
                       providers. Weingart provides hundreds of housing assistant options and thousands
                       of direct, multi-faceted services. Shelters such as Union Rescue Mission and The Los
                       Angeles Mission, provide thousands of beds and food services every day to existing
                       homeless individuals in our community. Our collective expertise and data are available
                       and we encourage the combined platform to be heard. We at the Trust and Mike
                       Arnold of The Midnight Mission, Reverend Andy Bales of Union Rescue Mission,
                       Senator Kevin Murray of the Weingart Center, Anita Nelson of SRO Housing
                       Corporation and Troy Vaughn of the LA Mission have met to collaborate on solving this
                       post pandemic crisis with the experience and tangible results all the Organizations
                       have demonstrated for decades. We are all encouraged by our shared commitments
                       and hope the court will entertain guidance from the largest providers in Skid Row.

                       Residential Contributions & Collective Impact:

                            ✓    SRO Housing; 2,099 residential units / 29 buildings / Development Pipeline
                            ✓    Skid Row Housing Trust; 1,972 residential units / 27 buildings / Development
                                 Pipeline
                            ✓    Weingart; 600 housing assist units / 1 building / 40,000+ multi services
                                 provided / Development Pipeline
                            ✓    Shomof 415 units / 3 buildings
                            ✓    DWC 119 units / 1 building
                            ✓    Mercy Housing 28 units / 1 building
                            ✓    Other - 794 Units




              1317 E 7th Street, Los Angeles, CA 90021 | 213.683.0522 Tel | 213.683.0781 Fax | skidrow.org
Case 2:20-cv-02291-DOC-KES Document 305 Filed 05/21/21 Page 5 of 5 Page ID #:8044

                                                                                                             Page 5 of 5


                       Skid Row Shelter and Bridge Housing Contributions & Impact:

                            •    Union Rescue Mission; 1,000 housed per night / 3,000 fed per day
                            •    Los Angeles Mission; 340 housed per night / 1,100 fed per day
                            •    The Midnight Mission; 50 housed per night / 2,200 fed per day

                       The Trust supports immediately transitioning people off the street and into humane,
                       sanitary and safe environment including an “all hands” approach to find temporary,
                       bridge, transitional, permanent housing with service options to accommodate different
                       people with different needs. This comprehensive approach includes building
                       permanent supportive housing because a solution that does not include a permanent
                       home only prolongs homelessness.

                       Skid Row Housing Trust is both a resource and an ally in collectively ending this crisis
                       with all partners committed to ending homelessness.

                       Thank you for your consideration,




                       Lee Raagas
                       Chief Executive Officer


                       Distribution:

                            •    Michele Martinez – Special Master, United States District Court, Central
                                 District of California
                            •    Mayor Eric Garcetti
                            •    City Council President Nury Martinez
                            •    Councilmember Joe Buscaino
                            •    Councilmember Kevin De Leon
                            •    Supervisor Hilda Solis
                            •    Supervisor Holly Mitchell
                            •    Senator Maria Elena Durazo
                            •    Senator Sydney Kamlager
                            •    Assemblymember Miguel Santiago
                            •    Congressman Jimmy Gomez
                            •    Heidi Marston – Executive Director, Los Angeles Homeless Services
                                 Authority
                            •    Elizabeth Mitchell – Spertus, Landes &Umhoffer, LLP




              1317 E 7th Street, Los Angeles, CA 90021 | 213.683.0522 Tel | 213.683.0781 Fax | skidrow.org
